Case 3:21-cv-03001-TLB Document 8 Filed 02/11/21 Page 1 of 2 PagelD #: 36

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
HARRISON DIVISION

JAMES BRIAN CLARK PLAINTIFF

V. CASE NO. 3:21-CV-03001

JIM ROSS, SHERIFF OF

CARROLL COUNTY, ARKANSAS DEFENDANT
ORDER

 

Currently before the Court is the Report and Recommendation (“R&R”) (Doc. 5) of
the Honorable Mark E. Ford, United States Magistrate Judge for the Western District of
Arkansas, submitted in this case on January 26, 2021, regarding James Brian Clark’s
Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody
(Doc. 1) and Motion to Proceed In Forma Pauperis (Doc. 4). Magistrate Judge Ford
recommends that the Petition be dismissed without prejudice pursuant to the Younger
abstention doctrine and that the Motion to Proceed In Forma Pauperis be denied as moot.
Mr. Clark filed an objection to the R&R (Doc. 6) on February 5, 2021, and a supplement
to his objection (Doc. 7) today. The Court has performed a de novo review of the entire
record in view of the objections filed. See 28 U.S.C. § 636(b)(1).

The Magistrate Judge explained in the R&R that Mr. Clark’s Petition under § 2254
must be dismissed because all issues raised therein can and should be addressed in Mr.
Clark’s pending state court proceedings. The doctrine of abstention applicable here is
found in the Supreme Court case of Younger v. Harris, 401 U.S. 37, 43-54 (19771).
Younger instructs that federal courts must abstain from ruling on cases that would
interfere with ongoing state criminal proceedings, except in very unusual circumstances—
none of which are present in the case at bar. Mr. Clark’s Petition complains that his state

1
Case 3:21-cv-03001-TLB Document 8 _ Filed 02/11/21 Page 2 of 2 PagelD #: 37

criminal charges should be dismissed, that his state public defender has not adequately
represented him, and that his right to a speedy trial has been violated in state court due,
at least in part, to the granting of multiple continuances. The Court finds that Mr. Clark's
objections fail to engage with the legal arguments stated in the R&R. Instead, he simply
reiterates the complaints made in his Petition. As the objections offer neither law nor fact
that would counsel in favor of rejecting the recommendations in the R&R, the objections
are OVERRULED.

IT IS THEREFORE ORDERED that the R&R (Doc. 5) is ADOPTED in its entirety.
Mr. Clark’s Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in
State Custody (Doc. 1) is DISMISSED WITHOUT PREJUDICE, and his Motion to
Proceed In Forma Pauperis (Doc. 4) is DENIED AS MOOT.

IT IS SO ORDERED on this \\ day of February, 2041.

 
 
   

  
   

 

OTHY L.B KS
UNITED STATES DISTRICT JUDGE
